2021 IL App (1st) 180937
                                              No. 1-18-0937
                                     Opinion filed December 22, 2021

                                                                               THIRD DIVISION

                                                  IN THE

                                  APPELLATE COURT OF ILLINOIS

                                            FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                        )      Appeal from the Circuit Court
     ILLINOIS,                                         )      of Cook County.
                                                       )
           Plaintiff-Appellee,                         )
                                                       )
           v.                                          )      No. 15 CR 8325
                                                       )
     CALEB TRIMBLE,                                    )      The Honorable
                                                       )      Joseph Cataldo,
           Defendant-Appellant.                        )      Judge, presiding.



                    PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                    Justices McBride and Burke concurred in the judgment and opinion.



                                              OPINION

¶1              Defendant Caleb Trimble pled guilty to possession of child pornography and was

      sentenced to 30 months of probation. At sentencing, he was admonished, among other things,

      that he was required to register for life as a sex offender. Presently, he appeals his criminal

      conviction raising one issue: that the requirements particular to sex offenders, such as

      registration, constitute punishment and are unconstitutional as applied to him.

¶2              Just a few days before defendant filed his appellate brief with this court, the Illinois

      Supreme Court decided People v. Bingham, 2018 IL 122008, in which it found that challenges
     No. 1-18-0937

       to sex-offender requirements must be raised in a separate civil proceeding and may not be

       raised in an appeal from a defendant’s criminal case.

¶3            The State subsequently filed its brief arguing that Bingham was not mentioned in

       defendant’s opening brief and that Bingham required the dismissal of defendant’s criminal

       appeal. Defendant has not filed a reply brief. For the reasons explained below, we have no

       choice but to dismiss this criminal appeal.

¶4                                         BACKGROUND

¶5            Defendant pled guilty on March 15, 2018, to one count of possession of child

       pornography and was sentenced on the same day pursuant to an agreement with the State to 30

       months of probation.

¶6            At the plea hearing, the State read into the record the following stipulated facts:

                  “Your Honor, if this case proceeded to trial, it would be stipulated by and between

              the parties that the evidence would show the following:

                  In September 2014, the Schaumberg Police Department received cyber tips from

              the National Center for Missing and Exploited Children alleging possession of child

              pornography by Instagram account holder, Caleb Trimble.

                  The report indicated that the uploads occurred between April 1, 2014[,] by login IP

              address ***.

                  The associated e-mail address was ***. The Schaumburg Police, using the

              associated e-mail address, name and IP address included in the National Center for

              Missing and Exploited Children reports[,] conducted several public searches.




                                                     2
No. 1-18-0937

           The results of those searches led to a link of a [F]acebook account linked to Caleb

        Trimble who would be identified in open court. Caleb Trimble was attending [college]

        and resided at [a certain street address] in Schaumburg, Cook County, Illinois.

           A preservation letter was sent to Instagram and [F]acebook regarding the accounts

        of defendant, Caleb Trimble. A grand jury investigation was initiated resulting in the

        link of the IP address and the cybertips to the [defendant’s street address] in

        Schaumburg. Investigation further revealed a second IP address of *** which was

        linked to a [D]ropbox account which was also located at the address *** in Schaumburg

        which contained images of child pornography.

           Instagram records were obtained and authenticated the cybertips received by the

        Schaumburg Police Department. Photos of child pornography which were digital

        images of children which reasonably should have been known to be under the age of

        13[,] where such child was actually or by simulation engaged in any act of sexual

        penetration or sexual conduct with any person[,] were found to be unloaded to

        Instagram account of defendant Caleb Trimble with an e-mail address of [omitted] with

        screen name of [omitted] and an email address of [omitted] with screen name of

        [omitted].

           An investigation into the [D]ropbox account linked to the location of [defendant’s

        street address] in Schaumburg, revealed images of children under the age of 13 where

        such child was actually or by simulation engaged in an act of sexual penetration or

        sexual conduct with a person.




                                             3
No. 1-18-0937

           On April 29, 2015, Detectives Quane *** and McIntyre *** of the Schaumburg

        Police Department met with the defendant, Caleb Trimble, who agreed to speak with

        them in regards to this investigation. Caleb Trimble was 21 years old on this date.

           The defendant admitted to using the Instagram account to download images of child

        pornography. He admitted that he mainly viewed child pornography through an on-line

        application called [D]ropbox.

           He admitted that no one else uses his computer or cell phone. He admitted to saving

        between 100 to 500 images of young girls having sex with adult men, placing objects

        in their vagina and posing naked.

           He admitted to saving the images and placing them in a [W]ord document so that

        others could not readily find it. He admitted that only his computer has access to the

        [D]ropbox account. He admitted that he looks at these images of young girls between

        8 to 15 years old so he could masturbate.

           He admitted that the youngest female he recalled masturbating to was 2 or 3 years

        old. He admitted that no one else has access to his Macbook or cell phone which he

        said are password protected.

           A search warrant was executed a the [defendant’s street address], and the

        defendant’s Macbook laptop and cell phone were recovered. An initial analysis of the

        Macbook revealed five videos in a folder marked [‘]movies[’] which were videos of

        child pornography.

           Analysis of the cell phone revealed hundreds of pictures of child pornography

        which captured images of boys and girls under the age of 13 engaged in various sex




                                             4
     No. 1-18-0937

              acts including acts of sexual penetration or sexual conduct with adults, children, objects

              and animals. Photographs possessed by the defendant include:

                  An image of an infant bound at the wrist and ankles with a penis inserted in her

              vagina; a photo of a naked toddler bound and gagged *** and an arrow pointing to her

              vagina; a photo of [a] young girl approximately 5 years of age with a penis inserted in

              her mouth; [a] photo of a girl under 10 years of age *** and two exposed adult male

              penises.

                  There would be further stipulation that the defendant was 18 years of age or older

              and that all events occurred in Cook County.”

       After the State read the above stipulated facts into the record, defense counsel stated: “So

       stipulated, your Honor.”

¶7            Defense counsel stated: “While in agreement with this, Judge, we do believe that this

       natural life sex offender registration is unconstitutional but we are proceeding.” When the trial

       court questioned counsel about this statement, counsel explained: “There’s no argument that

       what he’s pleading to is unconstitutional. It’s the automatic effect of the plea which is the sex

       offender registration statute. By law, of course, by operation of law.” Defendant pled guilty,

       and the court accepted the plea.

¶8            The trial court sentenced defendant stating:

                  “I respect all the attorneys involved, so I will go along with the agreement: 30

              months sex offender probation, $10,000 fine, defendant will be required to file as a sex

              offender for natural life, submit to DNA indexing, pay any mandatory fines and costs.”

¶9            On April 13, 2018, defendant filed a motion to reconsider a condition of his probation,

       namely, that he refrain from contact with minors. On April 23, 2018, the trial court denied his

                                                    5
       No. 1-18-0937

         motion to reconsider, and defendant filed a timely notice of appeal on April 30, 2018. This

         appeal followed.

¶ 10                                              ANALYSIS

¶ 11             On October 19, 2018, defendant filed an appellate brief arguing that requirements

         particular to sex offenders, such as registration, community notification, and restrictions on

         movement and employment, constitute punishment and are unconstitutional as applied to him.

         Defendant argues that these requirements are unconstitutional because they are grossly

         disproportionate to the severity of his crime and thereby violate both the eighth amendment of

         the United States Constitution (U.S. Const., amend VIII) and the proportionate penalties clause

         of the Illinois Constitution (Ill. Const. 1970, art. I, § 11).

¶ 12             On September 20, 2018, the Illinois Supreme Court decided Bingham, 2018 IL 122008,

         finding that challenges to these requirements must be raised in a separate civil proceeding and

         may not be raised in an appeal from a defendant’s criminal case.

¶ 13             The defendant in Bingham argued, as does defendant in our case, that the requirements

         particular to sex offenders, such as registration, are unconstitutional as applied to him.

         Bingham, 2018 IL 122008, ¶ 2. In response, the State in Bingham argued that a reviewing court

         has no power on direct appeal to order that a defendant be relieved of these requirements when

         these requirements were not imposed by the trial court. Bingham, 2018 IL 122008, ¶ 15.

¶ 14             Our supreme court agreed, explaining that “ ‘[t]he trial court, after all, did not impose

         these restrictions as part of its sentence. Instead, these laws automatically applied to defendant,

         no matter the trial court’s sentence.’ ” Bingham, 2018 IL 122008, ¶ 20 (quoting People v.

         Avila-Briones, 2015 IL App (1st) 132221, ¶ 32). “Sex offender registration is a matter

         controlled by statute and was not a requirement imposed by the trial court ***.” Bingham,


                                                         6
       No. 1-18-0937

         2018 IL 122008, ¶ 1. These statutory requirements were “[a] collateral consequence,” a term

         defined by our supreme court as follows: “A collateral consequence is an effect upon a

         defendant that the circuit court has no authority to impose, and it results from an action that

         may or may not be taken by an agency that the trial court does not control.” Bingham, 2018 IL

         122008, ¶ 10, n.1.

¶ 15            Our supreme court observed that permitting an appeal of sex-offender requirements

         “on direct appeal from a criminal conviction” would open the door to appeals of “a host of

         other collateral consequences of convictions that are not imposed by trial courts and are not

         embodied in their judgments,” such as “the loss of the right to vote, disqualification from public

         benefits, ineligibility to possess firearms, dishonorable discharge from the Armed Forces, and

         loss of business or professional licenses.” (Internal quotation marks omitted.) Bingham, 2018

         IL 122008, ¶ 19.

¶ 16            In addition, we observe that defendant challenges the requirements as applied to him

         on the ground that he is autistic. However, this is a ground that has not been developed in the

         record before us, and what little evidence there is in the record does not support defendant’s

         claim. During pretrial proceedings, defendant moved to suppress his statements on the ground

         that he lacked the capacity to understand and waive his Miranda rights due to his autism. See

         Miranda v. Arizona, 384 U.S. 436 (1966). The trial court ordered a psychiatric evaluation

         regarding defendant’s ability to understand Miranda warnings. On October 19, 2015, the

         psychiatrist found that defendant had the ability to understand Miranda warnings because

         “there was neither subjectively reported nor objectively documented indications of the

         presence of any significant cognitive impairment at the time of his arrest which would have




                                                       7
       No. 1-18-0937

           impaired or impacted his ability to understand these rights.” 1 On March 15, 2018, defendant

           waived his right to a presentence report. Thus, the record before us does not even contain a

           presentence report for this defendant. 2 On April 13, 2018, defendant moved to reconsider his

           sentence, “as to one of the conditions of probation,” which was to avoid contact with children.

           Defendant’s motion claimed that “[b]ased largely upon the report of Dr. Rachel Loftin, who

           diagnosed [defendant] with Autism Spectrum Disorder, the State agreed to a probationary

           sentence.” The motion also referenced a report by Dr. Mark Brenziger. However, neither Dr.

           Lofton’s report nor Dr. Brenziger’s report is in the record before us. The motion states that

           their reports are attached but, in the record before us, the attachments are blank and a blank

           page states “Secured,” indicating that their reports should be in the secured record filed in this

           case. However, the secured record filed in this case contains the presentence report for another

           defendant and jury-verdict forms for another defendant. Apparently realizing that their reports

           were not in the record, defendant’s counsel moved on October 1, 2018, to supplement the

           record with their reports. However, this court denied the motion on October 5, 2018, “without

           prejudice to seeking leave to supplement with a certified record attached as required under the

           rules.” Since our October 5, 2018, order, defendant has not sought leave to file a certified

           record. Hence, their reports are not in the record, and the only evaluation that is in the record

           does not support defendant’s claim.

¶ 17               We cannot adjudicate an as-applied claim on appeal without the benefit of a fully

           developed factual record. Bingham, 2018 IL 122008, ¶ 22. Our supreme court has “repeatedly

           held that an as-applied challenge is not properly brought when there has been no evidentiary



               1
                Defendant later withdrew his suppression motion at the plea hearing.
               2
                The presentence report, in the record on appeal filed in this case, is for a different defendant.
       There is no presentence report for this defendant in the record before us.
                                                             8
       No. 1-18-0937

         hearing and no findings of fact.” Bingham, 2018 IL 122008,¶ 22. Not only are relevant reports

         missing, but there has been no evidentiary hearing and no findings of fact on this issue.

¶ 18            Further, our supreme court observed: “Allowing defendants to challenge the collateral

         consequences of a conviction on direct appeal would place a reviewing court in the position of

         ruling on the validity (or resolving the details) of regulatory programs administered by state

         agencies and officials that are not parties to the action.” Bingham, 2018 IL 122008, ¶ 19.

¶ 19            Although we must dismiss his appeal, defendant is not without recourse. Our supreme

         court explained in Bingham:

                “The two proper ways that the kinds of constitutional issues involved in this case

                typically make their way to a reviewing court are (1) through a direct appeal from a

                case finding a defendant guilty of violating the regulation he attempts to challenge as

                unconstitutional, such as the sex offender registration law [citation], or (2) by filing a

                civil suit seeking a declaration of unconstitutionality and relief from the classification

                as well as the burdens of sex offender registration.” Bingham, 2018 IL 122008, ¶ 21.

         Thus, defendant may file “a civil suit seeking a declaration of unconstitutionality and relief.”

         Bingham, 2018 IL 122008, ¶ 21.

¶ 20            As a final note, we observe that, since defendant did not address Bingham in his

         opening appellate brief and did not file a reply brief, there are no counter-arguments in the

         briefs before us responding to the State’s Bingham argument. Playing devil’s advocate, we

         realize that one might try to distinguish Bingham from the case in front of us on its facts. In

         Bingham, the defendant had a prior conviction for attempted sexual criminal assault from 1983,

         but he had not been required to register as a sex offender in 1983 because the registration

         requirement had not yet been enacted. Bingham, 2018 IL 122008, ¶ 1. When he was later


                                                      9
       No. 1-18-0937

         convicted in 2014 for the unrelated offense of felony theft, a registration requirement had been

         enacted in the intervening years, and it provided that “ ‘[a] sex offender or sexual predator,

         who has never previously been required to register under this Act, has a duty to register if the

         person has been convicted of any felony offense after July 1, 2011.’ ” Bingham, 2018 IL

         122008, ¶ 10 (quoting 730 ILCS 150/3(c)(2.1) (West 2012)). Under this provision, the

         Bingham defendant’s theft conviction “trigger[ed] the collateral consequence of his having to

         register as a sex offender under the Act.” Bingham, 2018 IL 122008, ¶ 10. We could foresee

         how a clever advocate could try to distinguish Bingham from the case at bar by attempting to

         argue that the Bingham appeal was an appeal from a different case than the one triggering the

         sex-offender registration requirement.

¶ 21             This argument is not persuasive for the following reasons. First, the case on appeal in

         Bingham was the case triggering the registration requirement. As our supreme court made

         clear, it was the felony theft conviction that triggered the registration requirement of the statute.

         Bingham, 2018 IL 122008, ¶ 10 (discussing 730 ILCS 150/3(c)(2.1) (West 2012)). Second, the

         fact that the case on appeal was felony theft, rather than a sex offense, was not the reason that

         our supreme court found the registration requirement to be a collateral consequence. It was

         because “[s]ex offender registration is a matter controlled by statute” rather than “a

         requirement imposed by the trial court.” Bingham, 2018 IL 122008, ¶ 1. As a result, we would

         not find such an argument persuasive.

¶ 22                                           CONCLUSION

¶ 23             For the foregoing reasons, the appeal is dismissed.

¶ 24             Appeal dismissed.




                                                        10
No. 1-18-0937


                                  No. 1-18-0937


Cite as:                 People v. Trimble, 2021 IL App (1st) 180937


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 15-CR-8325;
                         the Hon. Joseph Cataldo, Judge, presiding.


Attorneys                Matthew J. McQuaid and Thomas More Leinenweber, both of
for                      Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Enrique
for                      Abraham, Douglas P. Harvath, and Mary L. Boland, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                        11